Citation Nr: 0840567	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-17 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of 
pneumonia.

2.	Entitlement to service connection for sinusitis with 
allergic rhinitis.

3.	Entitlement to service connection for depression.

4.	Entitlement to service connection for chronic diarrhea.

5.	Entitlement to service connection for syncope, claimed 
as passing out, and variously characterized as vasomotor 
and hypoglycemic syncope.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The January 2005 rating decision also denied service 
connection for vasomotor syncope, claimed as passing out.  In 
an October 2008 written statement, the veteran's service 
representative argued that the RO "improperly interpreted" 
the veteran's claim of "passing out", that should have been 
attributed to his hypoglycemia.  The Board believes that the 
issue as characterized on the decision title page most 
accurately reflects the current status of the veteran's 
claim.
 
The issue of entitlement to service connection for syncope, 
claimed as passing out, and variously characterized as 
vasomotor and hypoglycemic syncope, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of pneumonia related to his active military 
service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
sinusitis with allergic rhinitis related to his active 
military service.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
depression related to any event or incident of his period of 
active service.

4.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has chronic 
diarrhea related to any event or incident of his period of 
active service.


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Sinusitis with allergic rhinitis was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.

3.  Depression was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Chronic diarrhea was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the veteran in July 2004 of the information and 
evidenced needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims file that includes his written contentions, service 
treatment records, and private and VA medical records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence may be presumed if a psychosis is manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

A.	Residuals of Pneumonia

The veteran maintains that he was treated in service for an 
upper respiratory infection that was pneumonia and that he 
now has current residuals of pneumonia.  In a September 2004 
written statement, he said that he unable to afford private 
medical care - that explained his lack of medical treatment 
in the past year.  In support of his claim, he points to the 
May 2005 signed statement from G.G.N., P.A.C., to the effect 
that the veteran had multiple problems that caused a poor 
quality of life and that the veteran was unable to work due 
to his multiple musculoskeletal diseases of the lumbar spine 
and lower extremities.  

Service medical records document that, in February 1986, the 
veteran was treated for pneumonia.  According to results of a 
chest x-ray taken at the time, he had left upper lobe 
pneumonia.  In September 1986, the veteran was treated for a 
virus and the clinical examination at the time showed that 
his lungs were clear to all fields.  In December 1986 and 
August 1987, he was treated for viral syndrome.  Results of a 
chest x-ray taken in March 1988 showed a normal chest.  In 
October 1990, reactive airway disease was noted and, in May 
1991, the veteran complained of problems breathing during any 
kind of exercise.  Reactive airway disease was diagnosed, 
medication was prescribed, and it was noted that if the 
veteran did not improve he would be referred to a 
pulmonologist.  He was treated for reactive airway disease 
again in February 1992.  A service separation examination 
report does not appear to be of record.

Post service, private and VA medical records and examination 
reports, dated from 2002 to 2006, are associated with the 
claims file.  On a January 2002 medical examination report 
for commercial driver fitness determination, the veteran 
indicated that he had asthma, although a pulmonary disorder 
was not noted on examination.  The examining physician noted 
that the veteran met the standards for a two year 
certificate.  

An April 2005 VA medical record indicates that the veteran 
was seen for an initial clinic visit and reported having 
multiple episodes of pneumonia.  On examination his chest was 
clear.  The assessment included a history of multiple 
episodes of pneumonia.

The veteran contends that service connection should be 
granted for residuals of pneumonia.  Although the veteran was 
treated for pneumonia in service, there was no evidence of 
any residuals of pneumonia by chest x-ray in March 1988.  
More importantly, in private and VA medical records, and on 
VA examinations since the veteran's separation from service, 
there is no showing that he has residuals of pneumonia that 
are related to active service.  Although, in April 2005, a VA 
clinic physician noted the veteran's history of multiple 
episodes of pneumonia, there is no objective medical evidence 
to support such an assessment.  The veteran has submitted no 
competent evidence to the contrary.  The filtering of the 
veteran's account of his military service through his 
physician does not transform his account into competent 
medical evidence, or an accurate account of those 
experiences, merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 409 
(1995).  Here, there is no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
pneumonia, and there is no medical evidence linking a current 
diagnosis of residuals of pneumonia to the appellant's 
military service.  See Brammer, Rabideau.

B.	Sinusitis with Allergic Rhinitis

The veteran also seeks service connection for sinusitis with 
allergic rhinitis due to his active military service.

Service medical records indicate that, when examined for 
enlistment into service in October 1985, the veteran's lungs, 
nose, and sinuses were normal, results of a chest-x-ray were 
negative, and he was found qualified for active service.  In 
March 1987, the veteran was treated for perennial rhinitis 
and early sinusitis.  An April 1988 record indicates that he 
had hay fever.  In October 1990, reactive airway disease was 
diagnosed and a December 1990 private hospital record 
indicates that he took Benadryl for sinus.  A list of the 
veteran's major and minor medical problems in service 
indicates that one of his temporary (minor) problems included 
headaches, dizziness, and frequent colds due to allergies in 
January 1991.  

On a report of medical history completed in January 1991, the 
veteran checked yes to having hay fever, asthma, and chronic 
or frequent colds, chest pain and shortness of breath, and 
checked no to having sinusitis.  The examiner noted that the 
veteran's shortness of breath and chest pain were due to 
asthma and allergies.  A February 1992 private medical record 
indicates the veteran was allergic to beestings and 
penicillin.  February 1992 service treatment records indicate 
that he was treated for sinusitis and reactive airway 
disease.  

Post service, the VA and non VA medical records and 
examination reports are not referable to complaints or 
diagnosis of, or treatment for sinusitis with allergic 
rhinitis.  The January 2002 commercial driver fitness 
determination medical examination report only reflects that 
the veteran reported having asthma.  

A June 2003 private medical record includes a past medical 
history of asthma and the veteran's complains of a runny 
nose, dry mouth, and frequent sneezing.  The clinical 
impression did not include sinusitis with allergic rhinitis.  

The April 2005 VA outpatient record includes the veteran's 
complaints of having sinusitis/allergic rhinitis and reactive 
airways disease.  As noted, his lungs were clear upon 
examination, and the assessment included reactive airways 
disease and sinusitis/allergic rhinitis.

The veteran contends that service connection should be 
granted for sinusitis with allergic rhinitis.  The record 
indicates that the veteran was treated for sinusitis and 
perennial rhinitis in service.  However, in private and VA 
medical records and, on VA examinations since the veteran's 
separation from service, there is no showing that he has 
sinusitis with allergic rhinitis that is related to active 
service, and the veteran has submitted no competent evidence 
to the contrary.  While, in April 2005, the veteran reported 
having sinusitis and allergic rhinitis to a VA clinic doctor 
that was part of the physician's clinical assessment, there 
is no medical opinion or other medical evidence showing that 
the veteran currently has sinusitis with allergic rhinitis, 
and there is no medical evidence linking a current diagnosis 
of sinusitis with allergic rhinitis to the appellant's 
military service.  See Leshore; see also Brammer, Rabideau.

C.	Depression

The veteran further contends that he has depression due to 
his active military service.

Service medical records include the list of the veteran's 
major and minor medical problems that indicates that one of 
his temporary (minor) problems was depression due to marital 
separation in September 1990.  On the report of medical 
history completed in January 1991, he checked yes to having 
depression or excessive worry and it was noted he had 
depression due to marital separation in September 1990 for 
which he spoke to a chaplain.  A June 1992 private medical 
record indicates that a private physician advised the veteran 
to consult with a neurologist regarding complaints of 
shakiness that the doctor thought due to nervousness.  The 
records are not, otherwise, referable to complaints or 
diagnosis of, or treatment for depression, or another 
psychiatric disorder.

Post service, a June 2003 private medical record includes the 
veteran's complaints of depression and anxiety, 
gastrointestinal symtoms, and orthopedic pain, since at least 
April 2003.  It was noted that his apparent test for Lyme 
disease was borderline.  The clinical impression included 
major depression with anxiety and he was referred to a 
psychiatrist.  

In August 2005, the veteran was initially seen in the VA 
mental hygiene clinic (MHC).  He reported taking medication 
for his symtoms in 2003 that was unsuccessful and said his 
symptoms worsened in the past few months. 

The veteran contends that service connection should be 
granted for depression.  The only mention of depression in 
service was associated with the veteran's marital problem in 
September 1990 when he apparently talked with a chaplain, but 
did not seek medical treatment.  More importantly, in private 
and VA medical records, and on VA examinations since the 
veteran's separation from service, there is no showing that 
he has depression that is related to active service.  The 
veteran has submitted no competent evidence to the contrary.  
That is, there is no medical opinion or other medical 
evidence linking a current diagnosis of depression, made 
nearly 10 years after his separation from active service, to 
the appellant's military service.  

D.	Chronic Diarrhea.

The veteran additionally claims that he has chronic diarrhea 
that is related to his active military service.

Service medical records reveal that, in September 1986, the 
veteran was treated for viral gastroenteritis and, in March 
1987, he complained of nausea, vomiting, cramping pain, and 
diarrhea.  In May 1988, the veteran was seen with a two week 
history of chronic diarrhea with stomach cramps and, in March 
1989, he was treated for abdominal pain, gas and diarrhea for 
the past week with frequent bowel movements.  

In December 1990, the veteran was seen in the clinic with 
complaints of right lower side abdominal pain and 
appendicitis was suspected.  The December 1990 private 
hospital record shows a recent history of right lower 
quadrant pain and diarrhea and that a physician doubted that 
the veteran had appendicitis.  On the report of medical 
history completed in January 1991, the veteran checked no to 
having stomach, liver, or intestinal trouble, and checked yes 
to having frequent indigestion. 

The post service VA and non-VA medical records and 
examination reports, dated from 2002 to 2006, include 
diagnoses of gastroesophageal reflux disease (GERD).  A July 
2002 private medical record indicates that the veteran's 
joint pain was treated with Prednisone that bothered his 
stomach so he stopped it.  The June 2003 private medical 
record includes the veteran's complaints of diarrhea, 
heartburn, and nausea and a clinical impression of chronic 
GERD.  According to an August 2003 private medical record, 
the veteran was a very intelligent man who concluded that 
Lexapro caused his weird symtoms and that, when he stopped 
taking it, the symtoms of dizziness and diarrhea stopped.  

When seen in the VA outpatient clinic in April 2005, the 
veteran complained of having chronic diarrhea and the 
assessment included GERD and chronic diarrhea.

The veteran contends that service connection should be 
granted for chronic diarrhea.  Service records show he was 
treated for a chronic diarrhea in 1988 and 1989.  More 
importantly, in private and VA medical records, and on VA 
examinations since the veteran's separation from service, 
there is no showing that he has chronic diarrhea that is 
related to active service.  The veteran has submitted no 
competent evidence to the contrary.  Although, in April 2005, 
the veteran told a VA physician that he had chronic diarrhea 
and the doctor included this in the clinical assessment, 
there is no medical opinion or other medical evidence linking 
a current diagnosis of chronic diarrhea to the appellant's 
military service.  See Leshore; see also Brammer, Rabideau.

E.	All Claimed Disorders

In his June 2005 substantive appeal, the veteran said that, 
"[i]t is my opinion that the [claimed] conditions had their 
own set and were aggravated by my military tenure". 

The veteran does not meet the burden of presenting evidence 
as to medical cause and effect, or a diagnosis, merely by 
presenting his own statements, because as a layperson he is 
not competent to offer medical opinions.  The veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty.  Cf. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his statements regarding 
causation are not competent.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the veteran does not assert, that he has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed residuals of pneumonia, sinusitis 
with allergic rhinitis, depression, and chronic diarrhea.

Here, there is no competent medical evidence to provide a 
nexus between any in-service injury or disease and the 
conditions that caused and contributed to his currently 
claimed residuals of pneumonia, sinusitis with allergic 
rhinitis, depression, and chronic diarrhea.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
residuals of pneumonia, sinusitis with allergic rhinitis, 
depression, and chronic diarrhea.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.

Entitlement to service connection for sinusitis with allergic 
rhinitis is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for chronic diarrhea is 
denied.




REMAND

In the January 2005 rating decision on appeal, the RO also 
denied the veteran's claim for service connection for 
vasomotor syncope, claimed as passing out. Although his 
February 2005 notice of disagreement (NOD) did not address 
this claim, his June 2005 substantive appeal clearly did.  In 
an October 2008 written statement, the veteran's service 
representative requested that the veteran's June 2005 
substantive appeal be accepted as a timely NOD as to the 
veteran's claim for service connection for syncope.  

The Board construes the veteran's June 2005 statement as a 
timely NOD as to the issue of entitlement to service 
connection for syncope, claimed as passing out, and variously 
characterized as vasomotor and hypoglycemic syncope.  
Accordingly, the Board is required to remand this issue to 
the RO/AMC for issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC)

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case regarding the issue of entitlement to 
service connection for syncope, claimed as 
passing out, and variously characterized 
as vasomotor and hypoglycemic syncope that 
includes a summary of all relevant 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, 
should that claim should be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

  


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


